Citation Nr: 0913840	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder. 

4.  Entitlement to service connection for a headache 
disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2002 to March 
2006.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 RO decision, which 
denied claims for service connection for hearing loss of the 
left ear, a cervical spine disorder, a bilateral knee 
disorder, and a headache disorder.

The Board notes that the Veteran requested a hearing before a 
member of the Board on his May 2007 VA Form 9 Appeal.  In a 
February 7, 2008 letter, the Veteran was informed that he was 
scheduled for such a hearing on March 12, 2008.  This letter 
also informed him that failure to report for this scheduled 
hearing without good cause would result in the consideration 
of his request for a hearing as withdrawn.  The Veteran 
failed to report for this hearing.  He has not shown good 
cause for his failure to present at this hearing and has not 
requested that the hearing be rescheduled.  As such, the 
Board does not find that his hearing need be rescheduled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
hearing loss of the left ear, a bilateral knee disorder, a 
headache disorder, and a cervical spine disorder.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of these claims.

The Board notes that the Veteran indicated on his May 2007 VA 
Form 9 Appeal that he has sought continued medical treatment 
for headaches at a VA clinic in Mount Vernon, Missouri.  He 
also indicated on this form that he has received continued VA 
medical treatment for a bilateral knee disorder and a 
cervical spine disorder since his discharge from service.  
The Board notes that the claims folder contains VA treatment 
records from September 2006.  However, it does not appear 
that the claims folder contains records of the continuing VA 
medical treatment referred to by the Veteran in May 2007.  VA 
has an obligation under the Veterans Claims Assistance Act of 
2000 (VCAA) to associate all relevant records in VA's 
possession with the claims file of a Veteran.  38 C.F.R. § 
3.159 (2008).  Therefore, the Board finds that all issues 
must be remanded in order to attempt to locate any 
outstanding VA treatment records. 

Additionally, the Board notes that the April 2009 Informal 
Hearing Presentation indicated that the Veteran would like 
his claim for service connection for headaches to be 
considered on a secondary basis with relation to his claimed 
cervical spine disorder.  The Board notes that the November 
2005 VCAA letter did not include the requirements for 
establishing service connection on a secondary basis.  As 
such, upon remand, the Veteran should be given appropriate 
VCAA notice regarding the requirements for establishing 
secondary service connection, according to 38 C.F.R. § 3.310.  

Finally, the Board notes that the Veteran was afforded a VA 
general examination and a VA audiological examination in 
January 2006.  If, and only if, new VA treatment records 
relating to the Veteran's claims for service connection for 
left ear hearing loss, a headache disorder, a cervical spine 
disorder, and a bilateral knee disorder are located, the 
Board finds that new VA examinations must be conducted with 
respect to the aforementioned claims in order to determine 
whether the Veteran has any of these conditions or disorders 
and, if so, whether these conditions or disorder were caused 
or aggravated by his active duty service, based on the newly 
submitted medical evidence of record.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion or ordering a medical 
examination).   

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with appropriate 
notice of VA's duties to notify and to 
assist.  Particularly, the Veteran 
should be properly notified of how to 
substantiate a secondary service 
connection claim under 38 C.F.R. 
§ 3.310.

2.	Obtain all of the Veteran's VA medical 
records that have not already been 
associated with the claims folder.  
Particularly, any treatment records 
from the VA clinic in Mount Vernon, 
Missouri should be located.  

3.	If, and only if, new VA treatment 
records relating to the Veteran's 
claims for service connection for left 
ear hearing loss, a headache disorder, 
a cervical spine disorder, and a 
bilateral knee disorder are located, 
the Veteran should be scheduled for 
appropriate VA examinations with regard 
to these claims.  The claims file 
should be provided to the appropriate 
examiners for review, and the examiners 
should note that it has been reviewed.  
After reviewing the file, the examiners 
should render opinions as to whether 
the Veteran currently has left ear 
hearing loss, a headache disorder, a 
bilateral knee disorder, or a cervical 
spine disorder.  If so, opinions should 
be provided as to whether it is at 
least as likely as not that the 
Veteran's current left ear hearing 
loss, headache disorder, bilateral knee 
disorder, or cervical spine disorder 
can be attributed to service.  With 
regards to the Veteran's claimed 
headache disorder, the examiner should 
specifically note whether this 
condition was at least as likely as not 
caused or aggravated by a cervical 
spine disorder.   
        
It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiners should provide a 
complete rationale for any opinions 
provided.

4.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the April 2007 
statement of the case (SOC).  In the 
event that the claims are not resolved 
to the satisfaction of the Veteran, he 
should be provided a supplemental 
statement of the case (SSOC), which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should 
be returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




